         Case 1:16-cv-01550-RC Document 28-5 Filed 07/15/19 Page 1 of 5



UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
Lelchook, et al.,                   )
                                    )
                        Plaintiffs, )
                                    )
       v.                           )                  Civil Action No.: 16-01550 (RMM)
                                    )
Syrian Arab Republic                )
                                    )
                                    )
                        Defendant.  )
____________________________________)


                     DECLARATION OF ALEXANDER K. LELCHOOK

        Comes now the Declarant, Alexander K. Lelchook, and in accordance with 28 U.S.C.

§1746 hereby swears and affirms as follows:

   1.   I am over the age of eighteen and am competent to testify to the facts and matters set

        forth herein. I am a Plaintiff in this case.

   2. I was born July 9, 1951, in Syracuse, New York. I have been at all times since then, a

        citizen of the United States of America.

   3. On August 2, 2006, my brother, David Martin Lelchook, was on his bike heading toward

        the safe room in his house from the kibbutz fields in Israel where he worked, when a

        missile launched by the terrorists Hizbollah struck and killed him. The terrorist missile

        was fired from Lebanon by the Hizbollah terrorist organization (hereinafter the “Terrorist

        Rocket Attack”). The Terrorist Rocket Attack was one of thousands of rocket and missile

        attacks by Hizbollah against civilians in Israel carried out between July 12 and August

        14, 2006.
     Case 1:16-cv-01550-RC Document 28-5 Filed 07/15/19 Page 2 of 5



4. At the time of his death, my brother was married to Esther Lelchook and they had two

   children, Michal Lelchook and Yael Lelchook. My and David’s mother, Doris Lelchook,

   was also alive at that time.

5. In addition to me, my and David’s mother, two children are all Plaintiffs in this action.

   David’s wife, Esther, as the heir to David’s estate, is also a Plaintiff in this action.

6. I was extremely close with my younger brother. David always looked up to me as a

   mentor and our mutual respect created a strong bond between us.

7. David and I were so connected that we had our weddings together as a “double wedding.”

8. After David’s death, I frequently thought about David when I was alone doing things I

   used to enjoy doing before his death such as driving or walking alone. For the first few

   years after David’s death, these memories made it very difficult to enjoy my old hobbies.

9. To this day, I feel that I am less happy-go-lucky and the anxiety I have experienced

   following my brother’s death often causes me to overthink my feelings. I often think a

   great deal about David and what his death means; these thoughts torment me and make

   days and nights much harder for me.

10. August is an especially tough month because that is the month in which David was killed.

   August is time to recall when David began making plans for a return visit home to the

   United States, a time to recall terrorist activity, a time to recall when David was taken

   from me and the time when life has forever changed for me and my family.

11. Then there is Thanksgiving and Passover, family holidays which are joyous, yet now also

   somber because of David’s absence in Israel and in the United States. I still get very

   emotional and sometimes depressed over the Jewish holidays because of the memories of




                                              2
     Case 1:16-cv-01550-RC Document 28-5 Filed 07/15/19 Page 3 of 5



   David and how things used to be; I feel his loss immeasurably. It is these reminders that

   continue to create sadness for me and for my family.

12. I suffered serious injuries as a result of Terrorist Rocket Attack which killed my brother.

   When I learned of his murder in the Terrorist Rocket Attack, I experienced extraordinary

   grief, mental anguish, and emotional distress and these injuries continue to affect me to

   this day. This extreme distress has made it difficult at times for me to carry out the daily

   functions of my life. I have felt a void and emptiness with David’s absence.

13. While we, as an extended family, have always been close, I have felt the stress of also

   losing the closeness of my youngest niece, Michal, who has never overcome her father’s

   death. Michal’s withdrawal has exacerbated my feelings of sadness in the changes his

   death has had in our family structure. I have tried but have been unable to help maintain

   the unity of our family, which I feel is part of a responsibility that I have as David’s older

   brother. As a result of David’s murder, the family dynamics have greatly changed which

   is a constant source of stress and anxiety in my life. Not only do I feel the burden of my

   family still being exposed to danger, but I am worried about my sister in law’s and

   nieces’ physical and mental state. For a while, this fear was a daily concern and affected

   my daily behavior and function because it reminds me of what happened to my brother,

   the ongoing concern for my brother’s family in Israel, and the extreme sadness I felt

   when David was killed.

14. Before my brother was murdered, I did not have any significant medical problems and

   was a calm person. Since my loss, I have developed high blood pressure which I believe

   comes from the chronic stress and frustration that I feel as a result of David’s murder.

   Following his murder, I experienced sleepless nights. This sleep deprivation affects my



                                             3
     Case 1:16-cv-01550-RC Document 28-5 Filed 07/15/19 Page 4 of 5



   work and my ability to enjoy life and work. While I have fewer periods of sleepless

   thoughts today, twelve years after his death, David’s absence and circumstances of his

   death remain a burden in my thinking at night and bedtime. Some nights while preparing

   to go to bed, I have flashbacks of David and the situation surrounding his murder.

15. I am still learning to deal with times that I am quieter and more inward with friends when

   there are discussions about their families in Israel. Even though I am older, I find that I

   have to work to fill his shoes and that is stressful. An annual memorial softball game is

   played in his honor which allows me to recall the value he brought to his community and

   friends, but also the loss and emptiness that I feel because of his absence. Hearing people

   tell me about David initially reignited my pain and delayed my ability to “move on.”

   Even though it is encouraging and special to know how much people valued David,

   talking about him still makes me very emotional; when talking about David I get sweaty,

   tense, emotional, and often cry.

16. Not only have I suffered because of the murder of my brother, but my mother and two

   nieces (David’s daughters), have also suffered personal injuries as well. They have

   provided their own Declarations which detail the emotional toll of their loss. I watched

   my mother go into a deep depression when she learned my brother had been murdered.

17. She too experienced sleeplessness and anxiety as a result of David’s murder. My mother

   was too pained to speak about the murder of David. Through a friend of hers, I have

   learned that she found David’s murder more painful and devastating than the loss of my

   father and her husband which was immensely difficult for her. As a result of David’s

   murder, my relationship with my mother became more strained and difficult as my

   mother became quieter and more solitary. This caused me great distress as my immediate



                                            4
       Case 1:16-cv-01550-RC Document 28-5 Filed 07/15/19 Page 5 of 5



      and extended family units are unable to connect, share, and love together. My mother

      lived out the remainder of her life in a deep sadness, which I could not help her

      overcome.



I DECLARE UNDER THE PENALTY OF PERJURY UNDER THE LAWS OF THE

UNITED STATES OF AMERICA THAT THE FOREGOING INFORMATION

CONTAINED IN THIS DECLARATIONT IS TRUE AND CORRECT.



  7/2/2019
_______________                                 _________________________________
Date                                            Alexander K. Lelchook




                                           5
